Citation Nr: 1225992	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for status post prostate cancer prior to November 8, 2008 and a rating in excess of 20 percent from November 8, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The Board acknowledges that the Veteran requested a travel board hearing in connection with his appeal.  He was scheduled for a hearing in March 2012 but did not appear.  Subsequently, the Veteran submitted a statement in March 2012 indicating that he could not appear for the hearing as he was unable to drive.  The Veteran's Law Judge who would have held the March 2012 hearing reviewed the Veteran's statement and determined that it was not a motion for a new hearing.  As such, the Veteran's request for a hearing is deemed withdrawn as he did not appear for his scheduled hearing and has not requested a new hearing. 

During the appeal period, in a June 2011 rating decision, the Veteran's disability rating for status post prostate cancer was increased to 20 percent effective November 8, 2008.  As such, the Board has recharacterized the issue on appeal to reflect the appropriate ratings for the periods on appeal. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In light of the Veteran's statements pertaining to increased symptomatology, the Veteran was scheduled to undergo a VA examination in March 2011 (scheduled twice within an 8-day period).  He failed to report due to being ill.   See March 2011 VA report regarding the cancellation of the examinations.  No attempt was made to reschedule the examination.  The RO proceeded to adjudicate the claim on the evidence of record, without the benefit of a recent examination.  See 38 C.F.R. § 3.655(b).  

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear for a VA examination without good cause, scheduled in connection with an original claim, the claim shall be rated on the remaining evidence of record.  Here, the Board finds that the Veteran had good cause for missing the March 2011 VA examination(s) as demonstrated by his phone call to VA informing them that he could not attend the examination due to his being sick.  He made no indication that he was unwilling to attend the examination.  Indeed, in August 2011 and March 2012, the Veteran, through his representative, expressed dismay that no effort was made to reschedule the examination after he returned to health.  Emphasis was placed on his desire to be scheduled for a new examination.  

Accordingly, the RO/AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected status post prostate cancer.  

Additionally, in order to ensure that all relevant treatment records have been associated with the file, any outstanding VA outpatient treatment records should be obtained.   

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the November 2007 and November 2008 VA examinations, he reported that he retired due to his age and/or duration of work in August 1973.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA treatment records related to the prostate cancer residuals including any urinary and/or renal disorders, dated since May 2011 from the VA medical center in San Juan, Puerto Rico.  All negative responses should be noted in the file. 

2.  Upon receipt of the foregoing, the Veteran should be afforded a VA genitourinary examination to determine the current nature, extent and severity of his service-connected status post prostate cancer disability.  The entire claims file must be made available to the examiner and the report of examination should include a discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
   
The examiner should address any current residuals of prostate cancer, including past and present chemotherapy or other therapeutic procedure.  The examiner should also specifically address whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  If examiner finds that there has not been any reoccurrence or metastasis, then he or she should indicate whether the Veteran's residuals of prostate cancer is manifested by leakage, and, if so, whether it requires the wearing of absorbent materials that must be changed less than or more than two times a day, or less than or more than four times a day.
   
The examiner should also report the Veteran's urinary frequency for daytime and evening voiding, to include whether it causes him to awaken at night, and if so, how many times per night it causes him to void. The examiner should address whether the Veteran has urinary retention requiring intermittent or continuous catheterization as well as whether he has recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. 

 Further, the examiner should specify whether the disability is manifested by renal dysfunction.  If the answer is in the affirmative, the examiner should specifically indicate whether the Veteran has albumin constant or recurring with hyaline and granular cases of red blood cells, or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; requires regular dialysis; the frequency and persistence of any edema and albuminuria (i.e. whether it is recurring, constant, or persistent); the presence and extent, if any, of hypertension; BUN and creatine levels; extent of decrease of function of the kidneys or other related organ systems (especially cardiovascular).  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.
   
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

4.  Thereafter, the RO should readjudicate the issue on appeal.  In readjudicating the claim, the RO must indicate its consideration as to whether the initial rating should be "staged."  If the benefit sought remains denied, the RO should issue the Veteran a supplemental statement of the case and afford the Veteran the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

